Per Curiam.

We affirm the judgment of the court of appeals for the reasons stated in its opinion. See State ex rel. Johnson v. Ohio Parole Bd. (1997), 80 Ohio St.3d 140, 684 N.E.2d 1227; State ex rel. Finfrock v. Ohio Adult Parole Auth. (1998), 80 Ohio St.3d 639, 687 N.E.2d 761. Even if Milner had filed a habeas corpus petition rather than erroneously seeking immediate release from prison through mandamus, the fatal defect caused by Milner’s failure to attach commitment papers to his petition was not cured by any subsequent submission of these papers. Boyd v. Money (1998), 82 Ohio St.3d 388, 389, 696 N.E.2d 568, 569.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.